                           Case 3:21-md-02981-JD Document 21-3 Filed 04/07/21 Page 1 of 3



                     1   Brian C. Rocca, Bar No. 221576                       Richard S. Taffet, pro hac vice
                         brian.rocca@morganlewis.com                          richard.taffet@morganlewis.com
                     2   Sujal J. Shah, Bar No. 215230                        MORGAN, LEWIS & BOCKIUS LLP
                         sujal.shah@morganlewis.com                           101 Park Avenue
                     3   Michelle Park Chiu, Bar No. 248421                   New York, NY 10178-0060
                         michelle.chiu@morganlewis.com                        Telephone: (212) 309-6000
                     4   Minna Lo Naranjo, Bar No. 259005                     Facsimile: (212) 309-6001
                         minna.naranjo@morganlewis.com
                     5   Rishi P. Satia, Bar No. 301958                       Willard K. Tom, pro hac vice
                         rishi.satia@morganlewis.com                          willard.tom@morganlewis.com
                     6   MORGAN, LEWIS & BOCKIUS LLP                          MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower                       1111 Pennsylvania Avenue, NW
                     7   San Francisco, CA 94105-1596                         Washington, D.C. 20004-2541
                         Telephone: (415) 442-1000                            Telephone: (202) 739-3000
                     8   Facsimile: (415) 442-1001                            Facsimile: (202) 739-3001

                     9   Attorneys for Defendants
                    10
                                                     UNITED STATES DISTRICT COURT
                    11
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    12

                    13                                   SAN FRANCISCO DIVISION

                    14    EPIC GAMES, INC.,                               Case No. 3:20-cv-05671-JD
                                Plaintiff,
                    15
                                 vs.
                    16    GOOGLE LLC et al.,
                               Defendants.
                    17
                          PURE SWEAT BASKETBALL, INC., et. al, Case No. 3:20-cv-05792-JD
                    18         Plaintiffs,
                                 vs.
                    19
                          GOOGLE LLC et al.,
                    20         Defendants.
                          PEEKYA APP SERVICES, INC., et. al,              Case No. 3:20-cv-06772-JD
                    21
                               Plaintiffs,
                    22           vs.                                      DEFENDANTS’ REQUEST FOR
                                                                          JUDICIAL NOTICE IN SUPPORT OF
                    23    GOOGLE LLC et al.,                              DEFENDANTS’ MOTION TO DISMISS
                              Defendants.                                 EPIC GAMES, INC’S COMPLAINT AND
                    24                                                    DEVELOPERS’ FIRST CONSOLIDATED
                                                                          CLASS ACTION COMPLAINT
                    25

                    26                                                    Judge:          Hon. James Donato
                                                                          Courtroom:      11, 19th Floor
                    27                                                    Hearing:        January 28, 2021
                    28
MORGAN, LEWIS &                                                                    Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                               3:20-cv-06772-JD
  SAN FRANCISCO                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                           Case 3:21-md-02981-JD Document 21-3 Filed 04/07/21 Page 2 of 3



                     1          In accordance with Rule 201 of the Federal Rules of Evidence, Defendants Google LLC,

                     2   Google Payment Corp., Google Commerce Ltd., Google Ireland Limited, and Google Asia

                     3   Pacific Pte. Ltd. (collectively, the “Defendants”) respectfully request that this Court take judicial

                     4   notice of Exhibit A to the Declaration of Brian C. Rocca (“Rocca Decl.”), which is a true and

                     5   correct copy of the Google Play Developer Distribution Agreement (the “DDA”), a document

                     6   repeatedly referenced in the Complaints.

                     7                                GROUNDS FOR JUDICIAL NOTICE

                     8          “[C]ourts must consider the complaint in its entirety, as well as other sources courts

                     9   ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents
                    10   incorporated into the complaint by reference, and matters of which a court may take judicial

                    11   notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Federal Rule of

                    12   Evidence 201 allows a court to take judicial notice of facts that are “not subject to reasonable

                    13   dispute because [they] (1) [are] generally known within the trial court’s territorial jurisdiction; or

                    14   (2) can be accurately and readily determined from sources whose accuracy cannot reasonably be

                    15   questioned.” Fed. R. Evid. 201(b). “Under the ‘incorporation by reference’ doctrine, a court may

                    16   look beyond the pleadings without converting the Rule 12(b)(6) motion into one for summary

                    17   judgment.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1160 (9th Cir. 2012); see United

                    18   States v. Ritchie¸ 342 F.3d 903, 908 (9th Cir. 2003) (explaining that a document may be

                    19   incorporated by reference if the document forms the basis of the plaintiff’s claim); Shrem v.
                    20   Southwest Airlines Co., No. 15-cv-04567-HSG, 2016 WL 4170462, at *1 (N.D. Cal. Aug. 8,

                    21   2016) (noting that incorporation-by-reference doctrine applies when plaintiff’s complaint does

                    22   not expressly attach the document).

                    23          Exhibit A to the Declaration of Brian C. Rocca (“Rocca Decl.”) is a true and correct copy

                    24   of the DDA. Plaintiffs repeatedly quote or refer to this document, but do not attach it to their

                    25   complaint. See e.g., Epic Games, Inc. v. Google LLC, No. 3:20-cv-05671-JD, Dkt. No. 1,

                    26   Complaint ¶¶ 40 (“The claims addressed in this Complaint relate to the DDA or to Epic’s

                    27   relationship with Google under the DDA….”), 90-91, 125-27, 152-153, 168-169, 176, 197-198,

                    28   209-210, 220; Pure Sweat Basketball, Inc. and Peekya App Services, Inc. v. Google LLC, No.
MORGAN, LEWIS &                                                                      Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                                1                                     3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO                                       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                           Case 3:21-md-02981-JD Document 21-3 Filed 04/07/21 Page 3 of 3



                     1   3:20-cv-05792-JD, Dkt. No. 56, First Consolidated Complaint ¶¶ 102 (“Google imposes this

                     2   restraint through provisions of the Google Play Developer Distribution Agreement (‘DDA’),

                     3   which Google requires all app developers to sign before they can distribute their apps through the

                     4   Play Store.”), 103, 235-237, 245, 267-269. On a Rule 12 motion, “courts may take into account

                     5   documents whose contents are alleged in a complaint and whose authenticity no party questions,

                     6   but which are not physically attached to the [plaintiff’s] pleading.” Davis, 691 F.3d at 1160

                     7   (internal quotations omitted). The DDA, thus, is alleged in the complaint and no party questions

                     8   its authenticity, and should be judicially noticed.

                     9                                                    ***
                    10          For the foregoing reasons, Google respectfully requests that the Court take judicial notice

                    11   of Exhibit A to the Declaration of Brian C. Rocca.

                    12

                    13    Dated: November 13, 2020                              MORGAN, LEWIS & BOCKIUS LLP
                    14

                    15                                                          By: /s/ Brian C. Rocca
                    16                                                              Brian C. Rocca
                                                                                    Attorneys for Defendants
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                      Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                               2                                      3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO                                       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
